Exhibit 99.1News release via Canada NewsWire, Vancouver 604-669-7764 Attention Business/Financial Editors: Westport Reports First Quarter Financial Results VANCOUVER, Aug. 6 /CNW/ - Westport Innovations Inc. (TSX:WPT/NASDAQ:WPRT), a global leader in alternative fuel, low-emissions transportation technologies, today reported financial results for the first quarter of fiscal 2010 ended June 30, 2009, and provided an update on operations. "During the quarter the two global leaders in truck production, Daimler and Volvo, each launched new factory-built natural gas trucks into the North American market using CWI engines, both the US House of Representatives and the Senate introduced major long term incentives for heavy-duty natural gas vehicles, and oil prices continued to rise in the quarter at the fastest rate in history. All of these factors suggest continued strong opportunities for Westport and our partners over the coming months," said David Demers, Westport's CEO. "That said, we continue to see dramatic impact of the economic slowdown in our markets around the world, with significant shifts in product mix and order rates. This is due to macro factors such as the overall goods movement activity, access to credit - both cost and timeliness - and the influence of potential stimulus programs and the tendency to wait for potential tax credits. The San Pedro Bay Ports are moving ahead now with 2009 procurements, with a goal of hundreds of trucks with either our CWI engines or the Westport HD 15-litre GX engine. In addition, we are seeing significant interest in large private fleets as a result of the concern raised about oil price volatility, future emissions regulations, and the significant economic benefits of natural gas. We have directed resources to capitalize on the shifting market opportunities and remain confident that we are on track on our path to profitability and leadership of this growing market." << First Quarter Financial and Business Highlights - Reported consolidated revenues of $24.9 million for the quarter ended June 30th compared to $25.5 million for the same period last year, a decrease of 2.4%. On a U.S. dollar basis, revenue decreased by 13.6% as the Canadian dollar strengthened relative to the U.S. dollar quarter over quarter. - Reported net loss of $9.2 million ($0.29 loss per share) for the period ending June 30, 2009 compared to a net loss of $3.5 million ($0.13 loss per share) for the same period last year. - Reported a cash and short term investments balance as at June 30, 2009 of $63.5 million compared to $82.6 million as at March 31, 2009. - Cummins Westport (CWI) reported an ISL G in-use emissions test performed on an urban transit bus recorded emissions significantly lower than the 2010 EPA and California Air Resources Board (CARB) Heavy Duty emission regulations. - Cummins Westport appointed Roe East as President. - Daimler Trucks North America announced it will offer the CWI ISL G natural gas engine in the Freightliner Business Class(R) M2 112 truck in a total of six LNG and CNG tractor/truck configurations. - Mack Trucks, a division of Volvo, announced that it will offer the CWI ISL G natural gas engine in their North American refuse trucks. - Westport was named one of Canada's "50 Most Socially Responsible Corporations" in a joint Jantzi Research-Maclean's magazine report. >> First Quarter Fiscal Year 2010 Financial Results in Detail Westport's consolidated revenue for the three months ended June 30, 2009 was $24.9 million compared to $25.5 million for the three months ended June 30, 2008.
